FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


SHAYKH MUHAMMAD ABDUL BIN                No. 21-15089
TALAL AL SAUD, AKA Shaykh
Muhammad Abdul Aziz Khalid Bin             D.C. No.
Talal Alsaud,                           2:19-cv-04863-
               Plaintiff-Appellant,          SPL

                 v.
                                           OPINION
PANNAN DAYS, Deputy Warden at
SMU II Eyman Florence; STEPHEN
MORRIS, Warden, Warden at
Complex Eyman; CHARLES L. RYAN,
Director at Arizona State Prison;
UNKNOWN PARTY, Named as
“NROD; Northern Regional
Operation Director” at Arizona State
Prison; THOMAS, Sergeant;
BURCHETT, COII; ARNALD, COII;
PLANCARTE, COII,
               Defendants-Appellees.

      Appeal from the United States District Court
               for the District of Arizona
      Steven Paul Logan, District Judge, Presiding

         Argued and Submitted April 12, 2022
              San Francisco, California
2                        AL SAUD V. DAYS

                         Filed June 8, 2022

Before: RICHARD R. CLIFTON and MILAN D. SMITH,
      JR., Circuit Judges, and CHRISTINA REISS, *
                      District Judge.

             Opinion by Judge Milan D. Smith, Jr.


                           SUMMARY **


                      Prisoner Civil Rights

    The panel affirmed the district court’s judgment on the
pleadings in an action brought by Shaykh Muhammad Al
Saud, a Muslim inmate who alleged that he is unable to pray
five times a day, as the Qur’an requires, because he is housed
with people who harass him as he prays; and who had asked
the prison to accommodate his religious practice by housing
him exclusively with other prisoners based on their religious
beliefs and practices.

    Al Saud brought suit pursuant to the Religious Land Use
and Institutionalized Persons Act (RLUIPA), 42 U.S.C.
§ 2000cc et seq., the Free Exercise Clause of the First
Amendment, and Arizona state law.



    *
      The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     AL SAUD V. DAYS                        3

    The panel held that Al Saud’s RLUIPA claim failed
because denying his request to be housed only with Muslims
was the least restrictive means of furthering a compelling
governmental interest. The panel concluded that the
outcome of this case was largely controlled by Walker v.
Beard, 789 F.3d 1125 (9th Cir. 2015), which held that a
prison could deny a prisoner’s religious accommodation
when he sought to be housed with only white people.
Because both race and religion are suspect classes, the
likelihood that equal protection liability would flow from
housing prisoners based on religion was substantially
identical to the likelihood of liability for housing prisoners
based on race and, therefore, was sufficient to serve as a
compelling interest. Defendants had no alternative but to
deny Al Saud’s request because he requested only one thing:
to be housed exclusively with Muslims.

     The panel held that defendants did not violate Al Saud’s
First Amendment free exercise rights because denying Al
Saud’s request was also reasonably related to a legitimate
penological interest—avoiding the potential legal liability of
housing inmates based on their religious beliefs and
practices. Denying the request was rationally related to
avoiding liability because by denying Al Saud’s requested
accommodation, the Arizona Department of Corrections
Rehabilitation and Reentry completely eliminated its risk of
litigation from other prisoners based on that claim.


                        COUNSEL

William Fernholz (argued) and Susan Yorke, Supervising
Attorneys; Chelsea Bray (argued) and Reginaldo Valdez
(argued), Certified Law Students; Ninth Circuit Practicum,
Berkeley, California; for Plaintiff-Appellant.
4                     AL SAUD V. DAYS


Daniel P. Schaack (argued), Assistant Attorney General;
Mark Brnovich, Attorney General; Office of the Attorney
General, Phoenix, Arizona; Michael E. Gottfried and Jason
D. Corley, Assistant Attorneys General; Office of the
Attorney General, Tucson, Arizona; for Defendants-
Appellees.


                         OPINION

M. SMITH, Circuit Judge:

    Shaykh Muhammad Al Saud is Muslim, and is
incarcerated at the Arizona State Prison Complex-Eyman.
He claims that he is unable to pray five times a day, as the
Qur’an requires, because he is housed with people who
harass him as he prays. He alleges that his faith requires that
he live only with other Muslims. He asked the prison to
accommodate his religious practice by housing him
exclusively with other Muslims. In order to do so, the prison
would have to classify and house other prisoners based on
their religious beliefs and practices.          The Arizona
Department of Corrections Rehabilitation and Reentry
(ADCRR) did not respond to Al Saud’s request.

    Al Saud brought suit against the ADCRR and prison
officials pursuant to the Religious Land Use and
Institutionalized Persons Act (RLUIPA), 42 U.S.C.
§ 2000cc et seq., the Free Exercise Clause of the First
Amendment, and Ariz. Rev. Stat. § 41-1493.01. The district
court issued a judgment on the pleadings for defendants,
concluding that the infringement on Al Saud’s religious
practice was justified because the state’s action was
narrowly tailored to address the compelling interest of
                      AL SAUD V. DAYS                         5

avoiding equal protection liability for classifying other
prisoners based on their religion.

    We conclude that the outcome of this case is largely
controlled by Walker v. Beard, 789 F.3d 1125 (9th Cir.
2015), in which we held that a prison could deny a prisoner’s
religious accommodation when he sought to be housed with
only white people. We affirm the district court.

  FACTUAL AND PROCEDURAL BACKGROUND

    Although Al Saud is now represented by pro bono
counsel, he handwrote his complaint. He alleges that his
sincerely held religious beliefs require that he “be housed
with [his] own Muslim believers in [their] faith.” He claims
to be housed with:

       racists Nazi and Racist Chicanos which
       violates the sacredness of my 5 daily salats =
       prayers and cleanlynest of area of prayer and
       my faith demands all believers to associate
       with our own believers an not associate with
       anyone thats unclean and hostile towards our
       Islamic faith and these racist Chicanos and
       White Nazi supremacy inmates all process
       hatred towards Muslims.

(Misspellings in original). He alleges that “Infidels cause
the prayer area an house be unclean an not pure with their
evil hate and practise that goes against Allah” and that these
“racist hateful inmates [have] displayed very hostile
behavior towards Muslims.” (Misspellings in original). He
claims an injury of “sleepless nights and effect of my prayers
due uncleanlynest of present infidel . . . One don’t feel really
connected with Allah like I do with other Muslim cellmates.”
6                    AL SAUD V. DAYS

(Misspellings in original). He does not allege that he has
been physically harmed or is in any physical danger.

    Al Saud filed a grievance with the prison, requesting to
be housed only with other Muslims. Defendants never
responded. Al Saud alleges that the state had no penological
reason for not housing him with other Muslims.

    The district court required defendants to answer      the
complaint, and defendants moved for judgment on           the
pleadings. The district court granted judgment on         the
pleadings for the defendants. Al Saud timely filed       this
appeal.

    JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review a decision on a motion for judgment on the pleadings
de novo. Daewoo Elecs. Am. Inc. v. Opta Corp., 875 F.3d
1241, 1246 (9th Cir. 2017). We view the allegations in the
complaint as true and in the light most favorable to the
plaintiff. Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir.
2009). We also liberally construe pro se pleadings. Thomas
v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010).

                        ANALYSIS

I. RLUIPA Claim

    RLUIPA protects “institutionalized persons who are
unable freely to attend to their religious needs and are
therefore dependent on the government’s permission and
accommodation for exercise of their religion.” Cutter v.
Wilkinson, 544 U.S. 709, 721 (2005). The statute provides
that “[n]o government shall impose a substantial burden on
the religious exercise of a person residing in or confined to
                      AL SAUD V. DAYS                         7

an institution . . . even if the burden results from a rule of
general applicability,” unless the government shows that the
burden is “in furtherance of a compelling governmental
interest” and “is the least restrictive means of furthering that
compelling governmental interest.” 42 U.S.C. § 2000cc-
1(a). In other words, “[t]o state a claim under RLUIPA, a
prisoner must show that: (1) he takes part in a ‘religious
exercise,’ and (2) the State’s actions have substantially
burdened that exercise. If the prisoner satisfies those
elements, then the State must prove its actions were the least
restrictive means of furthering a compelling governmental
interest.” Walker, 789 F.3d at 1134 (internal citation
omitted). The second half of this inquiry is analogous to
strict scrutiny. Id. at 1136. Only injunctive relief, not
monetary damages, is available pursuant to RLUIPA, and
the claim must be against defendants in their official
capacities. Sossamon v. Texas, 563 U.S. 277, 287–88
(2011).

    The parties agree that Al Saud’s request concerns a
religious exercise and that the state’s actions substantially
burden that exercise. The issue before us, then, is whether
defendants’ conduct is the least restrictive means of
furthering a compelling governmental interest.

   a. Compelling Interest

    Defendants contend that they have a compelling interest
in avoiding the equal protection liability that comes with
classifying and housing prisoners based on their religious
beliefs and practices. In order to house Al Saud with only
Muslims, defendants would necessarily have to classify and
house other prisoners based on their religious beliefs and
practices. The Equal Protection Clause prohibits the
government from classifying people based on suspect
classes, unless the classification is narrowly tailored to
8                     AL SAUD V. DAYS

satisfy a compelling governmental interest (i.e., the
government’s action passes strict scrutiny). See Kadrmas v.
Dickinson Pub. Sch., 487 U.S. 450, 457–58 (1988). Religion
is a suspect class. See City of New Orleans v. Dukes,
427 U.S. 297, 303 (1976). Accordingly, housing prisoners
based on their religious beliefs and practices would result in
classifying them based on membership in a suspect class,
and would violate the Equal Protection Clause unless the
classification satisfies strict scrutiny.

    Applying those principles to this case, we need to
determine if the state has a compelling interest in classifying
prisoners based on their religious beliefs and practices.
Were the state to so classify prisoners, it would be doing so
to accommodate Al Saud’s religious beliefs and practices.
The compelling interest justifying the classification,
therefore, would be to avoid RLUIPA liability for refusing
to accommodate Al Saud’s religious practice. But is
avoiding RLUIPA liability a compelling interest? It could
be, if there actually is RLUIPA liability in refusing to house
Al Saud with exclusively Muslims because that refusal is not
narrowly tailored to a compelling interest.

    These considerations lead us back to the question with
which we began. The analysis is circular. To know if there
is a RLUIPA violation, we must know if avoiding equal
protection liability is a valid compelling interest, but in order
for us to know if avoiding equal protection liability is a valid
compelling interest, we must know if avoiding RLUIPA
liability is a valid compelling interest.

    Fortunately, there is an offramp. Defendants are correct
that complying with the Constitution, and statutes, can be a
compelling state interest. See Widmar v. Vincent, 454 U.S.
263, 275 (1981); Walker, 789 F.3d at 1136. “Our
precedents, however, are less clear on how certain a
                      AL SAUD V. DAYS                        9

constitutional violation must be to justify actions aimed at
avoiding a potential breach.” Walker, 789 F.3d at 1136. Al
Saud argues that the risk of violating the Equal Protection
Clause here is too speculative to be a compelling interest.
The circularity in the equal protection analysis reveals that
the risk of a violation is at least somewhat speculative.
Defendants, on the other hand, rely on Walker v. Beard,
789 F.3d 1125 (9th Cir. 2015), a case also decided on the
pleadings, to argue that the potential equal protection
violation is sufficiently concrete to be a compelling interest.
That case also examined RLUIPA and Free Exercise Clause
claims when a white California prisoner challenged being
housed with people who are not white based on religious
grounds. We held that the California prison’s interest in
avoiding liability for potential equal protection claims for
housing prisoners based on race justified not
accommodating the plaintiff and the infringement on his
religious liberty.

    Walker controls the outcome in this case. In Walker, we
noted that we need not determine the “exact probability of
constitutional harm necessary to give the State a compelling
interest.” 789 F.3d at 1137. Avoiding equal protection
liability was a compelling interest because the state showed
“more than merely a good faith belief that exempting Walker
would be constitutionally suspect.” Id. The court decided
that “the State has shown a sufficient likelihood of liability
to give it a compelling interest in refusing Walker’s request
for an exemption.” Id. We did not evaluate whether
accommodating a religious practice is itself a compelling
interest justifying racial segregation, but rather made “no
conclusive determination as to the constitutional effect of
racially-based exemptions from the Housing Policy.” Id.
10                   AL SAUD V. DAYS

    Likewise, we do not need to conclusively decide here if
housing prisoners based on religion would lead to an equal
protection violation. We need only decide if there is “more
than merely a good faith belief that [accommodating Al
Saud] would be constitutionally suspect.” Id. In Walker, we
relied on Johnson v. California, 543 U.S. 499 (2005) to reach
our conclusion. The Supreme Court in Johnson held that an
equal protection challenge to California’s race-conscious
prison housing policy should be subject to strict scrutiny but
remanded the case to the district court to undertake that
analysis. Id. at 515.

    Here, defendants have also shown more than a good faith
belief that housing prisoners based on their religion would
be constitutionally suspect. As we noted above, there is
clearly a likelihood of liability. Because both race and
religion are suspect classes, the likelihood that equal
protection liability would flow from housing prisoners based
on religion is substantially identical to the likelihood of
liability for housing prisoners based on race and, therefore,
is sufficient to serve as a compelling interest.

    Al Saud contends that a state’s interest is compelling
only when it is not legally speculative, and it has a strong
basis in the evidence. He cites Fulton v. City of
Philadelphia, 141 S. Ct. 1868, 1881–82 (2021) and Bush v.
Vera, 517 U.S. 952, 977 (1996) for this proposition.

     In Fulton, the City of Philadelphia would not contract
with a foster care agency that refused to certify same-sex
couples as foster parents. 141 S. Ct. at 1874. Philadelphia
justified this action with a compelling interest in avoiding
litigation for violating anti-discrimination law, but the
Supreme Court concluded that the risk of litigation was too
speculative to be a compelling state interest. Id. at 1881–82.
Here, housing Al Saud with only Muslims would require
                      AL SAUD V. DAYS                       11

defendants to actively and directly engage in religious
classification, thus exposing them to liability. By contrast,
the City of Philadelphia’s risk was particularly speculative
because the State of Pennsylvania, not the city, delegated the
authority to select foster parents to the agency and,
therefore, the city’s liability was decreased. Id. at 1882.
The litigation and the state’s interest in avoiding it is
considerably less speculative in this case.

    In Bush v. Vera, the Supreme Court examined racial
gerrymandering.       In discussing narrow tailoring, not
compelling interests, the Court stated that strict scrutiny
requires a strong basis in the evidence. 517 U.S. at 978. Al
Saud asks us to extend this rule to our compelling interest
analysis as well. In other words, he argues that there must
be an evidentiary basis for the government’s compelling
interest, which, he asserts, requires discovery. However,
taking the facts in the complaint as true, as we must, we see
no open questions of material fact that would change the
outcome of this appeal and no need for discovery.

     Al Saud tries to distinguish Walker on the basis that
Walker had not alleged a concern for his personal safety, but
neither has Al Saud made such an allegation. The Supreme
Court in Johnson agreed that safety is a compelling interest
that justifies the use of race in housing when the use is
narrowly tailored. 543 U.S. at 514. ADCRR policy provides
an exception that allows consideration of race when safety is
at issue. However, Al Saud did not allege in his complaint
that he had experienced any physical harm or fears any
danger to his physical safety. Al Saud brought a RLUIPA
claim alleging an infringement into his religious practice, not
an Eighth Amendment or other claim, alleging unsafe prison
conditions. Both this case and Walker address religious
accommodations, not accommodations for personal safety.
12                   AL SAUD V. DAYS

     Al Saud also attempts to narrow Walker by claiming
differences between race and religion in the equal protection
analysis. However, both race and religion are suspect
classes, Dukes, 427 U.S. at 303, both are subject to strict
scrutiny, and both require that the state’s action be narrowly
tailored to a compelling interest. Id. Further, the state does
not need to demonstrate that a definite equal protection
violation would occur if it satisfied Al Saud’s demand, only
a likely one, and it has done so here.

    Al Saud makes several additional arguments that are
without merit. First, he argues that we should look to the
Establishment Clause, not the Equal Protection Clause to
analyze accommodations and exemptions. This argument is
misplaced because, in this RLUIPA claim, we perform an
equal protection analysis only to evaluate the government’s
stated compelling interest, which is avoiding an equal
protection violation. The Establishment Clause is not at
issue.

    In another argument, Al Saud cites to Roman Catholic
Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 66 (2020) to
argue that there would be no equal protection violation if
defendants were to house prisoners based on religion. In that
case, the Supreme Court found a likelihood of success on the
merits of a free exercise claim when New York had an
exception to COVID-19 restrictions for acupuncture
services, campgrounds, and other secular facilities, but not
for houses of worship. In evaluating an application for
injunctive relief pending appellate review, the Court found
the restrictions were not neutral pursuant to Church of the
Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520,
533 (1993) because they singled out houses of worship for
especially harsh treatment as compared to secular spaces.
Because the restrictions were not neutral, they triggered
                     AL SAUD V. DAYS                       13

strict scrutiny. Although the state had a compelling interest
in stopping the spread of COVID-19, the Court found that
the regulation was not narrowly tailored to satisfy that
interest.

    Al Saud thus tries to add a free exercise component to
our equal protection analysis, but Roman Catholic Diocese
of Brooklyn does not apply here. He argues that religion-
based housing would not violate equal protection because to
not house prisoners based on religion would be to treat
religion more harshly than other classes. The harsh
treatment, he says, stems from defendants having an explicit
exception to their race-neutral housing policy when an
inmate is deemed unsafe because of his race, but no
exception to the religion-neutral housing policy for inmate
safety. If the prison’s housing policy were not neutral
toward religion, under Lukumi, the policy would violate free
exercise unless it passed strict scrutiny. That free exercise
analysis, however, is distinct from the question of whether
classifying prisoners based on religion violates their equal
protection rights. Further, as previously noted, Al Saud is
not requesting a change based on his personal safety. He is
requesting an accommodation for his religious beliefs and
practices. There is no unequal treatment here. If he were
requesting a move to accommodate his religion based on
race, the request would also be denied. That is Walker
exactly. There is more than a good faith basis to believe that
an equal protection challenge would be successful and,
therefore, defendants have presented a compelling interest.
That is the dispositive conclusion.

   b. Narrow Tailoring

    To prevail on a RLUIPA claim, in addition to showing
that it has a compelling interest, the government must also
show that its action was the least restrictive means available
14                    AL SAUD V. DAYS

to further that compelling interest. Walker, 789 F.3d at 1137.
Defendants must show that they “actually considered and
rejected the efficacy of less restrictive measures before
adopting the challenged practice.” Warsoldier v. Woodford,
418 F.3d 989, 999 (9th Cir. 2005). “Where a prisoner
challenges their justifications, prison officials must set forth
detailed evidence, tailored to the situation before the court,
that identifies the failings in [any] alternatives advanced by
the prisoner. In some cases, this showing might call for an
evidentiary hearing.” May v. Baldwin, 109 F.3d 557, 564–
65 (9th Cir. 1997).

    In Walker, we determined that denying the plaintiff’s
request to be housed with only white people was the least
restrictive means. We said:

       The gravamen of Walker’s complaint is that
       the State’s failure to offer him an exemption
       from race-neutral celling constitutes a
       violation of RLUIPA. But granting that
       exemption would be race-conscious action
       implicating the Equal Protection Clause, so
       the only way to avert potential constitutional
       liability was to deny the requested
       exemption. Anything else would have
       introduced a non-race-neutral element into
       the celling policy, thereby raising the specter
       of a credible equal protection claim brought
       by non-white prisoners. There is thus an
       ‘exact fit’ between the potential harm and the
       challenged state action.

789 F.3d at 1137 (citation omitted). In his complaint,
Walker alleged that the state failing to exempt him from
race-neutral housing violated RLUIPA. The only choice the
                     AL SAUD V. DAYS                       15

state had was to grant or deny the exemption. Granting it
would have implicated equal protection principles, so the
state had no other choice but to deny the accommodation.
We found not only that the denial was narrowly tailored but
that it was an exact fit. Here, the analysis is the same.
Defendants had no alternative but to deny Al Saud’s request,
because he requested only one thing: to be housed
exclusively with Muslims.

     Like Al Saud, Walker also argued that the state failed to
consider less restrictive alternatives. However, because
Walker asked only for segregated housing, the state had “no
additional obligation under RLUIPA independently to
research and propose every possible way of mitigating that
practice’s negative effects.” Id. We concluded that “[i]f
Walker wants time outside his cell to perform [his religious
practice], he needs to ask for it. If the State were to refuse
him, that might be the basis for a separate RLUIPA
challenge, but it does not bear on the challenge here, which
is to the application of the Housing Policy to him without an
exemption.” Id. at 1138. Similarly here, if Al Saud wanted
an accommodation besides religion-based housing, he
should have asked for it. Defendants’ housing regulations
take inmate conflicts into account, and if other inmates
threatened or harmed Al Saud based on his religious
practices, he should have asked the prison to take effective
measures to protect his physical safety, rather than seeking
the broad corrective measure of being housed with only
Muslims.

II. Free Exercise Claim

    Prisoners have First Amendment protection, but their
rights under the Free Exercise Clause are necessarily limited
by “institutional objectives and by the loss of freedom
concomitant with incarceration.” Hartmann v. Cal. Dep’t of
16                    AL SAUD V. DAYS

Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013). To
state a free exercise claim in the prison context: “(1) the
claimant’s proffered belief [must be] sincerely held; and
(2) the claim [must be] rooted in religious belief, not in
purely secular philosophical concerns.” Walker, 789 F.3d
at 1138 (cleaned up). However, “a prisoner’s Free Exercise
Clause claim will fail if the state shows that the challenged
action is reasonably related to legitimate penological
interests.” Id. (citation omitted).

     In Turner v. Safley, 482 U.S. 78, 89 (1987), the Supreme
Court laid out four factors to be considered when
determining whether a legitimate penological interest is
reasonably related to a challenged action: “(1) whether there
is a valid, rational connection between a state interest and the
prison regulation; (2) whether prisoners have an alternative
method of engaging in religious practice; (3) the impact
accommodation of the asserted constitutional right would
have on guards and other inmates; and (4) the absence of
ready alternatives to the challenged regulation.” Walker,
789 F.3d at 1138–39 (citing Turner, 482 U.S. at 89–90).

    The district court concluded that Al Saud proffered a
sincerely held religious belief and that the claim was rooted
in religious belief. No one disputes those findings on appeal.
Thus, we turn to the four Turner factors to examine if there
is a legitimate penological interest reasonably related to the
challenged action.

    On appeal, Al Saud contends two ways in which
ADCRR has violated his right to free exercise, namely: not
responding to his request for religious accommodations and
not considering the hostility he experienced based on his
Muslim faith in making his housing assignment.
                      AL SAUD V. DAYS                       17

    Walker also controls the outcome of Al Saud’s free
exercise claim. Defendants’ legitimate penological interest
is the potential legal liability of housing inmates based on
their religious beliefs and practices. Walker held that
“[p]otential legal liability may constitute a legitimate
penological interest,” and we have already concluded that
such a potential liability exists here. 789 F.3d at 1138.
Accordingly, the state has a legitimate penological interest.

    Looking to the Turner factors to determine whether a
legitimate penological interests is reasonably related to the
challenged action, three of the four factors weigh in
defendants’ favor. Although Turner can require a fact-
intensive inquiry, here the pleadings allege facts that compel
our ruling for the government. See Ward v. Walsh, 1 F.3d
873, 879 (9th Cir. 1993); Weisbuch v. Cnty. of Los Angeles,
119 F.3d 778, 783 n. 1 (9th Cir. 1997).

     On the first factor, there is a valid, rational connection
between denying Al Saud’s religion-based housing request
and avoiding equal protection liability, given the likelihood
of a violation if the accommodation were granted. See
Walker, 789 F.3d at 1139. Denying the request is rationally
related to avoiding liability because by denying the
accommodation ADCRR completely eliminates its risk of
litigation from other prisoners based on that claim. This
factor weighs in favor of the defendants.

    For the second factor, as pled, Al Saud did not have an
alternative method of engaging in his religious practice
where he was housed. Al Saud alleged that he had no viable
way to pray where he was housed. This factor weighs in Al
Saud’s favor.

   The third factor is the impact on guards and inmates of
housing inmates based on their religious beliefs and
18                        AL SAUD V. DAYS

practices. The district court noted that failing to provide
similar accommodations to other prisoners “might
exacerbate tensions within Arizona’s prisons and endanger
guards and other prisoners.”         We agree that the
accommodation could cause tension in the prison and have
an impact on guards and other inmates.

   Finally, as discussed, there are no alternative means to
denying Al Saud’s request that would mitigate defendants’
equal protection liability concerns.

                          CONCLUSION

    We affirm the district court’s order granting judgment on
the pleadings to defendants. Al Saud’s RLUIPA claim fails
because denying his request to be housed only with Muslims
was the least restrictive means of furthering a compelling
governmental interest. Defendants did not violate Al Saud’s
free exercise rights because denying Al Saud’s request was
also reasonably related to a legitimate penological interest. 1

     AFFIRMED.




     1
       Defendants also argued to the district court that qualified immunity
protects the officials in their individual capacities from this suit. The
district court decided the motion for judgment on the pleadings on the
merits and did not rule on qualified immunity. Because we also affirm
on the merits of the claims, we do not analyze the qualified immunity
defense.